On March 9, 1999, the relator, Larry Stewart, commenced this mandamus action against the respondent, the Cuyahoga County Common Pleas Court, to compel the issuance of findings of fact and conclusions of law for a postconviction relief petition which Mr. Stewart filed in the underlying case, State of Ohio v. LarryStewart, Cuyahoga County Common Pleas Court Case No. CR-340429. On March 22, 1999, the respondent, through the Cuyahoga County Prosecutor, moved for summary judgment on the grounds of mootness. Attached to the dispositive motion was a copy of a certified, signed journal entry, file-stamped March 10, 1999, containing the requisite findings of fact and conclusions of law for Mr. Stewart's petition. This attachment establishes that the court has fulfilled its duty to issue the findings of fact and conclusions of law and that Mr. Stewart has received the relief he has requested, a resolution of his postconviction petition. Mr. Stewart never filed a response to the dispositive motion.
Accordingly, this mandamus action is moot, the motion for summary judgment is granted, and this writ action is dismissed.
Respondent to pay costs.
ANN DYKE, J., CONCURS
                             ___________________________________ JAMES M. PORTER, ADMINISTRATIVE JUDGE